Exhibit 10.3

 

 

SECURITY AGREEMENT

WELLS FARGO

EQUIPMENT

 

1.                               GRANT OF SECURITY INTEREST. For valuable
consideration, the undersigned Willdan Group, Inc., or any of them (“Debtor”),
hereby grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) a
security interest in all goods, tools, machinery, furnishings, furniture and
other equipment, now or at any time hereafter, and prior to the termination
hereof, owned or acquired by Debtor, wherever located, whether in the possession
of Debtor or any other person and whether located on Debtor’s property or
elsewhere, and all improvements, replacements, accessions and additions thereto
and embedded software included therein (collectively called “Collateral”),
together with whatever is receivable or received when any of the Collateral or
proceeds thereof are sold, leased, collected, exchanged or otherwise disposed
of, whether such disposition is voluntary or involuntary, including without
limitation, (a) all accounts, contract rights, chattel paper (whether electronic
or tangible), instruments, promissory notes, documents, general intangibles,
payment intangibles and other rights to payment of every kind now or at any time
hereafter arising from any such sale, lease, collection, exchange or other
disposition of any of the foregoing, (b) all rights to payment, including
returned premiums, with respect to any insurance relating to any of the
foregoing, and (c) all rights to payment with respect to any claim or cause of
action affecting or relating to any of the foregoing (hereinafter called
“Proceeds”).

 

2.                               OBLIGATIONS SECURED. The obligations secured
hereby are the payment and performance of: (a) all present and future
Indebtedness of Debtor to Bank; (b) all obligations of Debtor and rights of Bank
under this Agreement; and (c) all present and future obligations of Debtor to
Bank of other kinds. The word “Indebtedness” is used herein in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of Debtor, or any of them, heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement, and whether Debtor may be liable individually or jointly, or
whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.

 

3.                               TERMINATION. This Agreement will terminate upon
the performance of all obligations of Debtor to Bank, including without
limitation, the payment of all Indebtedness of Debtor to Bank, and the
termination of all commitments of Bank to extend credit to Debtor, existing at
the time Bank receives written notice from Debtor of the termination of this
Agreement.

 

4.                               OBLIGATIONS OF BANK. Bank has no obligation to
make any loans hereunder. Any money received by Bank in respect of the
Collateral may be deposited, at Bank’s option, into a non-interest bearing
account over which Debtor shall have no control, and the same shall, for all
purposes, be deemed Collateral hereunder.

 

5.                               REPRESENTATIONS AND WARRANTIES. Debtor
represents and warrants to Bank that: (a) Debtor’s legal name is exactly as set
forth on the first page of this Agreement, and all of Debtor’s organizational
documents or agreements delivered to Bank are complete and accurate in every
respect; (b) Debtor is the owner and has possession or control of the Collateral
and Proceeds; (c) Debtor has the exclusive right to grant a security interest in
the Collateral and Proceeds; (d) all Collateral and Proceeds are genuine, free
from liens, adverse claims, setoffs, default, prepayment, defenses and
conditions precedent of any kind or character, except the lien created hereby or
as otherwise agreed to by Bank, or heretofore disclosed by Debtor to Bank, in
writing; (e) all statements contained herein are true and complete in all
material respects; (f) no financing statement covering any of the Collateral or
Proceeds, and naming any secured party other than Bank, is on file in any public
office; and (g) Debtor is not in the business of selling goods of the kind
included within the Collateral subject to this Agreement, and Debtor
acknowledges that no sale or other disposition of any Collateral, including
without limitation, any Collateral which Debtor may deem to be surplus, has been
or shall be consented to or acquiesced in by Bank, except as specifically set
forth in writing by Bank.

 

1

--------------------------------------------------------------------------------


 

6.                               COVENANTS OF DEBTOR.

 

6.1                      Debtor Agrees in general: (a) to pay Indebtedness
secured hereby when due; (b) to indemnify Bank against all losses, claims,
demands, liabilities and expenses of every kind caused by property subject
hereto; (c) to permit Bank to exercise its powers; (d) to execute and deliver
such documents as Bank deems necessary to create, perfect and continue the
security interests contemplated hereby; (e) not to change its name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (f) not to change the places where Debtor keeps
any Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (g) to cooperate with Bank in perfecting all security interests
granted herein and in obtaining such agreements from third parties as Bank deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder.

 

6.2                      Debtor agrees with regard to the Collateral and
Proceeds, unless Bank agrees otherwise in writing: (a) that Bank is authorized
to file financing statements in the name of Debtor to perfect Bank’s security
interest in Collateral and Proceeds; (b) to insure the Collateral with Bank
named as loss payee, in form, substance and amounts, under agreements, against
risks and liabilities, and with insurance companies satisfactory to Bank; (c) to
operate the Collateral in accordance with all applicable statutes, rules and
regulations relating to the use and control thereof, and not to use the
Collateral for any unlawful purpose or in any way that would void any insurance
required to be carried in connection therewith; (d) not to permit any security
interest in or lien on the Collateral or Proceeds, including without limitation,
liens arising from repairs to or storage of the Collateral, except in favor of
Bank; (e) to pay when due all license fees, registration fees and other charges
in connection with any Collateral; (f) not to remove the Collateral from
Debtor’s premises except in the ordinary course of Debtor’s business; (g) not to
sell, hypothecate or otherwise dispose of, nor permit the transfer by operation
of law of, any of the Collateral or Proceeds or any interest therein; (h) not to
rent, lease or charter the Collateral; (i) to permit Bank to inspect the
Collateral at any time; (j) to keep, in accordance with generally accepted
accounting principles, complete and accurate records regarding all Collateral
and Proceeds, and to permit Bank to inspect the same and make copies thereof at
any reasonable time; (k) if requested by Bank, to receive and use reasonable
diligence to collect Proceeds, in trust and as the property of Bank, and to
immediately endorse as appropriate and deliver such Proceeds to Bank daily in
the exact form in which they are received together with a collection report in
form satisfactory to Bank; (l) not to commingle Proceeds or collections
thereunder with other property; (m) to give only normal allowances and credits
and to advise Bank thereof immediately in writing if they affect any Collateral
or Proceeds in any material respect; (n) in the event Bank elects to receive
payments of Proceeds hereunder, to pay all expenses incurred by Bank in
connection therewith, including expenses of accounting, correspondence,
collection efforts, reporting to account or contract debtors, filing, recording,
record keeping and expenses incidental thereto; and (o) to provide any service
and do any other acts which may be necessary to maintain, preserve and protect
all Collateral and, as appropriate and applicable, to keep the Collateral in
good and saleable condition and repair, to deal with the Collateral in
accordance with the standards and practices adhered to generally by owners of
like property, and to keep all Collateral and Proceeds free and clear of all
defenses, rights of offset and counterclaims.

 

7.                               POWERS OF BANK. Debtor appoints Bank its true
attorney-in-fact to perform any of the following powers, which are coupled with
an interest, are irrevocable until termination of this Agreement and may be
exercised from time to time by Bank’s officers and employees, or any of them,
whether or not Debtor is in default: (a) to perform any obligation of Debtor
hereunder in Debtor’s name or otherwise; (b) to give notice to account debtors
or others of Bank’s rights in the Collateral and Proceeds, to enforce or
forebear from enforcing the same and make extension or modification agreements
with respect thereto; (c) to release persons liable on Proceeds and to give
receipts and acquittances and compromise disputes in connection therewith;
(d) to release or substitute security; (e) to resort to security in any order;
(f) to prepare, execute, file, record or deliver notes, assignments, schedules,
designation statements, financing statements, continuation statements,
termination statements, statements of assignment, applications for registration
or like papers to perfect, preserve or release Bank’s interest in the Collateral
and Proceeds; (g) to receive, open and read mail addressed to Debtor; (h) to
take cash, instruments for the payment of money and other property to which Bank
is entitled; (i) to verify facts concerning the Collateral and Proceeds by
inquiry of obligors thereon, or otherwise, in its own name or a fictitious name;
(j) to endorse, collect, deliver and receive payment under instruments for the
payment of money constituting or relating to Proceeds; (k) to prepare, adjust,
execute, deliver and receive payment under insurance claims, and to collect and
receive payment of and endorse any instrument in payment of loss or returned
premiums or any other

 

2

--------------------------------------------------------------------------------


 

insurance refund or return, and to apply such amounts received by Bank, at
Bank’s sole option, toward repayment of the Indebtedness or replacement of the
Collateral; (l) to exercise all rights, powers and remedies which Debtor would
have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto; (m) to enter onto Debtor’s premises in inspecting the
Collateral; and (n) to do all acts and things and execute all documents in the
name of Debtor or otherwise, deemed by Bank as necessary, proper and convenient
in connection with the preservation, perfection or enforcement of its rights
hereunder.

 

8.                               PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND
ASSESSMENTS. Debtor agrees to pay, prior to delinquency, all insurance premiums,
taxes, charges, liens and assessments against the Collateral and Proceeds, and
upon the failure of Debtor to do so, Bank at its option may pay any of them and
shall be the sole judge of the legality or validity thereof and the amount
necessary to discharge the same. Any such payments made by Bank shall be
obligations of Debtor to Bank, due and payable immediately upon demand, together
with interest at a rate determined in accordance with the provisions of this
Agreement, and shall be secured by the Collateral and Proceeds, subject to all
terms and conditions of this Agreement.

 

9.                               EVENTS OF DEFAULT. The occurrence of any of the
following shall constitute an “Event of Default” under this Agreement: (a) any
default in the payment or performance of any obligation, or any defined event of
default, under (i) any contract or instrument evidencing any Indebtedness, or
(ii) any other agreement between Debtor and Bank, including without limitation
any loan agreement, relating to or executed in connection with any Indebtedness;
(b) any representation or warranty made by Debtor herein shall prove to be
incorrect, false or misleading in any material respect when made; (c) Debtor
shall fail to observe or perform any obligation or agreement contained herein;
(d) any impairment of the rights of Bank in any Collateral or Proceeds or any
attachment or like levy on any property of Debtor; and (e) Bank, in good faith,
believes any or all of the Collateral and/or Proceeds to be in danger of misuse,
dissipation, commingling, loss, theft, damage or destruction, or otherwise in
jeopardy or unsatisfactory in character or value.

 

10.                         REMEDIES. Upon the occurrence of any Event of
Default, Bank shall have the right to declare immediately due and payable all or
any Indebtedness secured hereby and to terminate any commitments to make loans
or otherwise extend credit to Debtor. Bank shall have all other rights, powers,
privileges and remedies granted to a secured party upon default under the
California Uniform Commerical Code or otherwise provided by law, including
without limitation, the right (a) to contact all persons obligated to Debtor on
any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Bank, and (b) to sell, lease, license or
otherwise dispose of any or all Collateral. All rights, powers, privileges and
remedies of Bank shall be cumulative. No delay, failure or discontinuance of
Bank in exercising any right, power, privilege or remedy hereunder shall affect
or operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.

 

While an Event of Default exists: (a) Debtor will deliver to Bank from time to
time, as requested by Bank, current lists of all Collateral and Proceeds;
(b) Debtor will not dispose of any Collateral or Proceeds except on terms
approved by Bank; (c) at Bank’s request, Debtor will assemble and deliver all
Collateral and Proceeds, and books and records pertaining thereto, to Bank at a
reasonably convenient place designated by Bank; and (d) Bank may, without notice
to Debtor, enter onto Debtor’s premises and take possession of the Collateral.
Debtor further agrees that Bank shall have no obligation to process or prepare
any Collateral for sale or other disposition.

 

11.                         DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF
INDEBTEDNESS. In disposing of Collateral hereunder, Bank may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral or Proceeds, or any part thereof, may be
applied by Bank to the

 

3

--------------------------------------------------------------------------------


 

payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred Bank shall retain all rights, powers, privileges and remedies herein
given.

 

12.                         STATUTE OF LIMITATIONS. Until all Indebtedness shall
have been paid in full and all commitments by Bank to extend credit to Debtor
have been terminated, the power of sale or other disposition and all other
rights, powers, privileges and remedies granted to Bank hereunder shall continue
to exist and may be exercised by Bank at any time and from time to time
irrespective of the fact that the Indebtedness or any part thereof may have
become barred by any statute of limitations, or that the personal liability of
Debtor may have ceased, unless such liability shall have ceased due to the
payment in full of all Indebtedness secured hereunder.

 

13.                         MISCELLANEOUS. When there is more than one Debtor
named herein: (a) the word “Debtor” shall mean all or any one or more of them as
the context requires; (b) the obligations of each Debtor hereunder are joint and
several; and (c) until all Indebtedness shall have been paid in full, no Debtor
shall have any right of subrogation or contribution, and each Debtor hereby
waives any benefit of or right to participate in any of the Collateral or
Proceeds or any other security now or hereafter held by Bank. Debtor hereby
waives any right to require Bank to (i) proceed against Debtor or any other
person, (ii) marshal assets or proceed against or exhaust any security from
Debtor or any other person, (iii) perform any obligation of Debtor with respect
to any Collateral or Proceeds, and (d) make any presentment or demand, or give
any notice of nonpayment or nonperformance, protest, notice of protest or notice
of dishonor hereunder or in connection with any Collateral or Proceeds. Debtor
further waives any right to direct the application of payments or security for
any Indebtedness of Debtor or indebtedness of customers of Debtor.

 

14.                         NOTICES. All notices, requests and demands required
under this Agreement must be in writing, addressed to Bank at the address
specified in any other loan documents entered into between Debtor and Bank and
to Debtor at the address of its chief executive office (or principal residence,
if applicable) specified below or to such other address as any party
may designate by written notice to each other party, and shall be deemed to have
been given or made as follows: (a) if personally delivered, upon delivery;
(b) if sent by mail, upon the earlier of the date of receipt or 3 days after
deposit in the U. S. mail, first class and postage prepaid; and (c) if sent by
telecopy, upon receipt.

 

15.                         COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall
pay to Bank immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in connection with (a) the perfection and
preservation of the Collateral or Bank’s interest therein, and (b) the
realization, enforcement and exercise of any right, power, privilege or remedy
conferred by this Agreement, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Debtor or in any way affecting any of the
Collateral or Bank’s ability to exercise any of its rights or remedies with
respect thereto. All of the foregoing shall be paid by Owner with interest from
the date of demand until paid in full at a rate per annum equal to the greater
of ten percent (10%) or Bank’s Prime Rate in effect from time to time.

 

16.                         SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall
be binding upon and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors and assigns of the parties,
and may be amended or modified only in writing signed by Bank and Debtor.

 

17.                         OBLIGATIONS OF MARRIED PERSONS. Any married person
who signs this Agreement as Debtor hereby expressly agrees that recourse may be
had against his or her separate property for all his or her Indebtedness to Bank
secured by the Collateral and Proceeds under this Agreement.

 

4

--------------------------------------------------------------------------------


 

18.                         SEVERABILITY OF PROVISIONS. If any provision of this
Agreement shall be held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

 

19.                         GOVERNING LAW. This Agreement shall be governed by
and construed in accordance with the laws of the State of California.

 

Debtor warrants that Debtor is an organization registered under the laws of
Delaware.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address:  2711 Centerville Road,
Suite 400, Wilmington, DE 19808

 

Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses:  2401 East Katella Avenue,
Suite 300, Anaheim, CA 92806

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of December 28,
2007.

 

 

Willdan Group, Inc.

 

By:

 /s/ Kimberly D. Gant

 

 

Kimberly D. Gant

Title:

Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------